DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is entitled to and claims the benefit of priority of KR Patent App. No. 10-2019-0007594, filed 01/21/2019. The preliminary amendment filed on 01/14/2020 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1,2,10-12,14,16,18, 20, 22 with traverse in the reply filed on 10/04/2022 is acknowledged. The traversal is on the ground that in view of the related field of technology of all the inventive groups and in view of the expense that would be imposed upon the Applicant by multiple applications and multiple patents. This is not found persuasive because the claims are directed to different inventions, and the inventions of claims 3-9, 13,15,17,19,21 26 have acquired a separate status in the art due to its recognized divergent subject matter as stated in the restriction requirement of 08/19/2022, and furthermore the invention requires a different field of search, for example, searching different classes/ subclasses or electronic resources, or employing different search queries and as such examination of both sets of claims would necessarily be different. Examination and prosecution of two different inventions would in fact pose an undue burden on the Examiner. The restriction requirement is still deemed proper and is therefore made FINAL. 
4.	Claims 1-22 are pending. Claims 1,2,10-12,14,16,18, 20, 22 are under examination on the merits. Claims 3-9, 13,15,17,19,21 26 are withdrawn to a non-elected invention from further consideration.
Information Disclosure Statement
5.	The information disclosure statements submitted on 01/14/2020, 06/26/2020, 10/02/ 2020, 01/02/2021, 03/17/2021, 04/22/2021, 07/14/2021, 09/15/2021, 12/06/2021, 01/11/2022, 02/04/2022, 03/28/2022, 05/05/2022, 06/13/2022, 07/20/2022, 08/29/2022, 10/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed 01/21/2019. It is noted, however, that applicant has not filed a certified copy of the application 10-2019-0007594, filed as required by 35 U.S.C. 119(b).


Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McCairn et al. (US Pub. No. 2009/0212258 A1, hereinafter “’258”).


	Regarding claims 1-2: ‘258 discloses a quantum dot surface-modified with one or more compounds represented by Chemical Formula below which is similar to instant Chemical Formula 7, X is selected from the group consisting of --CH3, and Y is selected from the group consisting of --CH2CO2H, and m is an integer (Page 2, [0024]; Page 5, Claim 10-13).   
 
    PNG
    media_image1.png
    34
    145
    media_image1.png
    Greyscale

	‘258 discloses quantum dots made of the same material have a more pronounced red emission the larger the quantum dot. In some embodiments, the quantum dots have diameters of around 1 nm to around 15 nm, such as around 1 nm to around 10 nm. The quantum dots preferably emit light having a wavelength of around 400 nm to around 900 nm, such as around 400 nm to around 700 nm (Page 3, [0035]). ‘258 is silent with regard to the quantum dot has a maximum fluorescence emission wavelength at about 500 nm to about 680 nm.
Pertaining specifically to claim 2, since ‘258 discloses the identical or substantially identical quantum dot surface-modified with the compound represented by Chemical Formula 7
as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. fluorescence emission wavelength, would inherently/implicitly be achieved by ‘258 (i.e., the quantum dot has a maximum fluorescence emission wavelength at about 500 nm to about 680 nm). If there is any difference between the product of ‘258 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	Where applicant claims a composition in terms of a function, property or characteristic
and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 10,12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US Pub. No. 2016/0011506 A1, hereinafter “’506”) in view of McCairn et al. (US Pub. No. 2009/0212258 A1, hereinafter “’258”).
 
	Regarding claims 1-2,10,12: ‘506 teaches a photosensitive resin composition which is  obtained by evenly mixing 20 wt % of the alkali soluble resin SB400 (purchased from Sarbox Resins Methacrylates Company), 10 wt % of the photosensitive resin containing vinyl unsaturated double-bond SR494 (Sartomer Company), 15 wt % of the blue quantum dots, 2 wt % of the photoinitiator CIBA369 (CIBI Chemical Company), 0.1 wt % of the silane coupling agent KH550, 0.1 wt % of the dispersant DisperBYK 160 (BYKA additives & Instruments) being as the additive and 52.8 wt % of propanediol monomethyl ether acetate being as the solvent (Page 3, [0057]) ‘506 teaches the quantum dot surface-modified with multi-functional groups, such as mercaptoethanol, thioglycolic acid 3-mercapto-1,2-propanediol (Page 2, [0035]). ‘506 does not expressly teach t quantum dot surface-modified with one or more compounds represented by Chemical Formula 1 to Chemical Formula 14. 
	However, ‘258 discloses a quantum dot surface-modified with one or more compounds represented by Chemical Formula below which is similar to instant Chemical Formula 7, X is selected from the group consisting of --CH3, and Y is selected from the group consisting of --CH2CO2H, and m is an integer (Page 2, [0024]; Page 5, Claim 10-13) with benefit of providing the fabrication of capping ligands for semiconductor nanoparticles as well as the precursors of the capping ligands. The capping ligands may be utilized in and during the synthesis of the nanoparticles, resulting in nanoparticles of high quantum yield and polarity (Page 1, [0010]).  
 
    PNG
    media_image1.png
    34
    145
    media_image1.png
    Greyscale

	In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot surface-modified by ‘506, so as to include a quantum dot surface-modified with one or more compounds as taught by ‘258, and would have been motivated to do so with reasonable expectation that this would result in providing the fabrication of capping ligands for semiconductor nanoparticles as well as the precursors of the capping ligands. The capping ligands may be utilized in and during the synthesis of the nanoparticles, resulting in nanoparticles of high quantum yield and polarity as suggested by ‘258 (Page 1, [0010]).  
Pertaining specifically to claim 2, since ‘506 in view ‘258  discloses the identical or substantially identical quantum dot surface-modified with the compound represented by Chemical Formula 7 as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. fluorescence emission wavelength, would be the same as claimed (i.e., the quantum dot has a maximum fluorescence emission wavelength at about 500 nm to about 680 nm). If there is any difference between the product of ‘506 in view of ‘258 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

11.	Claims 11, 14, 16, 18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US Pub. No. 2016/0011506 A1, hereinafter “’506”) in view of McCairn et al. (US Pub. No. 2009/0212258 A1, hereinafter “’258”) as applied to claim 1 above, and further in view of Kim et al. (JP 2016-098375 A, hereinafter “’375”). 

	Regarding claims 11,14,16,18: The disclosure of ‘506 in view of ‘258 adequately set forth in paragraph 10 above and is incorporated herein by reference. ‘506 in view of ‘258 does not expressly teach the solvent-based curable composition further comprises a light diffusion agent, and a display device comprising a color filter, wherein the color filter comprises a cured layer manufactured utilizing a solvent-based curable composition. 
	However, ‘375 teaches a solvent-based curable composition (Page 5/33, [0001]) comprising the quantum dot (Page 10/33, [0031]-[033]), a binder resin (Page 19/33, [0081]), a polymerizable monomer (Page 12/33, [0047]-[0048]), a polymerization initiator (Page 6/33, [0007]; Page 12/33, [0047]), a light diffusing agent (Page 11/33, [0039]; Page 12/33, [0043]-[0044]), and a solvent (Page 21/33, [0089]). ‘375 teaches a display device comprising the color filter (Page 4/33, Claim 9), wherein the color filter comprising a cured layer (Page 4/33, Claim 8), wherein the cured layer manufactured utilizing the solvent-based curable composition (Page 4/33, Claim 8; Page 32/33, Fig 1) with benefit of providing a color filter comprising the solvent-based curable composition eliminates decrease in efficiency of light of a conventional color filter; and when the color filter is introduced into an image display device, the color filter maintains excellent color reproduction characteristics and high efficiency of light, and thereby ensures various color expressions and achieves high-quality sharp images (Page 5/33, [0001]; Page 9/33, [0023]). 
	In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot surface-modified by ‘506, so as to include the solvent-based curable composition further comprises a light diffusion agent, and a display device comprising a color filter, wherein the color filter comprises a cured layer manufactured utilizing a solvent-based curable composition as taught by ‘375, and would have been motivated to do so with reasonable expectation that this would result in providing a color filter comprising the solvent-based curable composition eliminates decrease in efficiency of light of a conventional color filter; and when the color filter is introduced into an image display device, the color filter maintains excellent color reproduction characteristics and high efficiency of light, and thereby ensures various color expressions and achieves high-quality sharp images as suggested by ‘375 (Page 5/33, [0001]; Page 9/33, [0023]). 

	Regarding claims 20,22: The disclosure of ‘506 in view of ‘258 adequately set forth in paragraph 10 above and is incorporated herein by reference. ‘506 teaches a method of manufacturing a cured layer, the method comprising: applying the composition of onto a substrate to form a pattern, and curing the pattern, and a method of manufacturing a cured layer, the method comprising: applying the composition of onto a substrate to form a pattern, developing the pattern, and heat-treating the pattern (Page 1, [0025]-[0026]; Page 3, [0061]).  ‘506 does not expressly teach applying the composition of onto a substrate by an ink-jet method to form a pattern.
	However, ‘375 teaches a method of manufacturing a cured layer, the method comprising: applying the composition of onto a substrate by an ink-jet method to form a pattern (Page 6/33, [0006]; Page 22/33, [0092]), and curing the pattern (Page 22/33, [0098]). ‘375 teaches a method of manufacturing a cured layer, the method comprising: applying the composition of onto a substrate by an ink-jet method to form a pattern (Page 22/33, [0098]; Page 22/33, [0092]), developing the pattern, and heat-treating the pattern (Page 22/33, [0098]) with benefit of providing a color filter comprising the solvent-based curable composition eliminates decrease in efficiency of light of a conventional color filter; and when the color filter is introduced into an image display device, the color filter maintains excellent color reproduction characteristics and high efficiency of light, and thereby ensures various color expressions and achieves high-quality sharp images (Page 5/33, [0001]; Page 9/33, [0023]).  
In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of manufacturing a cured layer by ‘506, so as to include applying the composition of onto a substrate by an ink-jet method to form a pattern as taught by ‘375, and would have been motivated to do so with reasonable expectation that this would result in providing a color filter comprising the solvent-based curable composition eliminates decrease in efficiency of light of a conventional color filter; and when the color filter is introduced into an image display device, the color filter maintains excellent color reproduction characteristics and high efficiency of light, and thereby ensures various color expressions and achieves high-quality sharp images as suggested by ‘375 (Page 5/33, [0001]; Page 9/33, [0023]). 


12.	Claims 1, 10-12, 14,16,18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (JP 2016-098375 A, hereinafter “’375”) in view of McCairn et al. (US Pub. No. 2009/0212258 A1, hereinafter “’258”).

	Regarding claims 1,10-11: ‘375 teaches a solvent-based curable composition (Page 5/33, [0001]) comprising the quantum dot (Page 10/33, [0031]-[033]), a binder resin (Page 19/33, [0081]), a polymerizable monomer (Page 12/33, [0047]-[0048]), a polymerization initiator (Page 6/33, [0007]; Page 12/33, [0047]), a light diffusing agent (Page 11/33, [0039]; Page 12/33, [0043]-[0044]), and a solvent (Page 21/33, [0089]).‘375 does not expressly teach t quantum dot surface-modified with one or more compounds represented by Chemical Formula 1 to Chemical Formula 14. 
	However, ‘258 discloses a quantum dot surface-modified with one or more compounds represented by Chemical Formula below which is similar to instant Chemical Formula 7, X is selected from the group consisting of --CH3, and Y is selected from the group consisting of --CH2CO2H, and m is an integer (Page 2, [0024]; Page 5, Claim 10-13) with benefit of providing the fabrication of capping ligands for semiconductor nanoparticles as well as the precursors of the capping ligands. The capping ligands may be utilized in and during the synthesis of the nanoparticles, resulting in nanoparticles of high quantum yield and polarity (Page 1, [0010]).  
 
    PNG
    media_image1.png
    34
    145
    media_image1.png
    Greyscale

	In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot surface-modified by ‘375, so as to include a quantum dot surface-modified with one or more compounds as taught by ‘258, and would have been motivated to do so with reasonable expectation that this would result in providing the fabrication of capping ligands for semiconductor nanoparticles as well as the precursors of the capping ligands. The capping ligands may be utilized in and during the synthesis of the nanoparticles, resulting in nanoparticles of high quantum yield and polarity as suggested by ‘258 (Page 1, [0010]).  

	Regarding claim 12: ‘375 teaches a solvent-based curable composition (Page 5/33, [0001]), wherein the solvent- based curable composition is a photosensitive resin composition (Page 11/33, [0035]). 

	Regarding claim 14: ‘375 teaches a cured layer manufactured utilizing the recited composition (Page 4/33, Claim 8; Page 32/33, Fig 1).

	Regarding claim 16: ‘375 teaches a color filter comprising the recited cured layer (Page 4/33, Claim 8). 

	Regarding claim 18: ‘375 teaches a display device comprising the color filter (Page 4/33, Claim 9). 

	Regarding claim 20: ‘375 teaches a method of manufacturing a cured layer, the method comprising: applying the composition of onto a substrate by an ink-jet method to form a pattern (Page 6/33, [0006]; Page 22/33, [0092]), and curing the pattern (Page 22/33, [0098]).

	Regarding claim 22: ‘375 teaches a method of manufacturing a cured layer, the method comprising: applying the composition of onto a substrate by an ink-jet method to form a pattern (Page 22/33, [0098]; Page 22/33, [0092]), developing the pattern, and heat-treating the pattern (Page 22/33, [0098]).
Prior-Art Cited But Not Applied

13.	Any prior-art reference which is cited on FORM PTO-892 but not applied is cited of interest to show the general state of the prior-art at the time of the application’s invention. Please see JP 2018-131613 A.

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/21/2022